Order of disposition, Family Court, New York County (Sheldon M. Rand, J.), entered on or about December 11, 2003, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would have constituted the crime of criminal possession of a controlled substance in the fifth degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning cred*328ibility and identification. We note that even if we were to assume that the observing officer lost sight of the buyer, we would still find inescapable the inference that the drug packet abandoned by the buyer was the unidentified object that he had just obtained from appellant in return for money (see e.g. People v Bolden, 6 AD3d 315 [2004], lv denied 3 NY3d 637 [2004]; People v Starks, 216 AD2d 120 [1995], affd 88 NY2d 18 [1996]). Concur—Nardelli, J.P., Mazzarelli, Saxe, Friedman and Catterson, JJ.